Exhibit 4.6 REACHLOCAL, INC. 4.00% Convertible Second Lien Subordinated Note THE OFFER AND SALE OF THIS NOTE AND THE SHARES OF COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER: REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT) AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT; AND AGREES FOR THE BENEFIT OF THE COMPANY THAT IT WILL NOT OFFER, SELL OR OTHERWISE TRANSFER THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN, EXCEPT ONLY: (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF; (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT; (C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT; (D) PURSUANT TO RULE ; OR (E) PURSUANT TO ANY OTHER EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. BEFORE THE REGISTRATION OF ANY SALE OR TRANSFER IN ACCORDANCE WITH (2)(C), (D) OR (E) ABOVE, THE COMPANY RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH CERTIFICATES OR OTHER DOCUMENTATION OR EVIDENCE AS IT MAY REASONABLY REQUIRE IN ORDER TO DETERMINE THAT THE PROPOSED SALE OR TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. THE COMPANY IS A PARTY TO A SUBORDINATION AGREEMENT WITH HERCULES TECHNOLOGY GROWTH CAPITAL, INC., AND (I) ENFORCEMENT OF THE SECURITY AGREEMENT DATED DECEMBER 17, 2; AND (II) PAYMENT OF THE NOTES IS SUBJECT TO SUCH SUBORDINATION AGREEMENT. REACHLOCAL, INC. 4.00% Convertible Second Lien Subordinated Note Certificate No.A-[_] ReachLocal, Inc., a Delaware corporation, for value received, promises to pay to [ purchaser’s legal name ], or its registered assigns, the principal sum of [] dollars ($[]), together with interest thereon, as provided in this Note, until the principal and all accrued and unpaid interest are paid or duly provided for. Additional provisions of this Note are set forth on the other side of this Note. [ The Remainder of This Page Intentionally Left Blank; Signature Page Follows ] IN WITNESS WHEREOF , ReachLocal, Inc. has caused this instrument to be duly executed as of the date set forth below. ReachLocal, Inc. Date:December , 2015 By: Name: Title: [Signature Page to Convertible Second Lien Subordinated Note, Certificate No. A-[_]] REACHLOCAL, INC. 4.00% Convertible Second Lien Subordinated Note This Note is one of a duly authorized issue of notes of ReachLocal, Inc., a Delaware corporation (the “ Company ”), designated as its 4.00% Convertible Second Lien Subordinated Notes (collectively, the “ Notes ”). Section 1.01.Definitions. “ Additional Interest ” has the meaning set forth in Section 1.10(A)
